UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2014 AOXING PHARMACEUTICAL COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 0-24185 65-0636168 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 444 Washington Blvd., Suite 3338, Jersey City, New Jersey 07310 (Address of Principal Executive Office) (Zip Code) (646) 367 1747 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sale of Equity Securities On November 5, 2014 the Registrant sold to 22 of its employees a total of 4,527,830 shares of common stock for a total of $1,177,235.77 or $0.26 per share. Included among the 22 employee-purchasers were the following related parties: Purchaser Relationship to Company Shares Guoan Zhang Acting Chief Financial Officer Yujia Yue Niece of CEO Yifa Yue Son of CEO The remainder of the purchasers are also employees of the Registrant, including several non-executive members of management. The related party transactions were approved by the Audit Committee of the Registrant's Board of Directors. The sale of stock was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as not involving a public offering. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Aoxing Pharmaceutical Company, Inc. Date:November 6, 2014 By: /s/ Zhenjiang Yue Zhenjiang Yue, Chief Executive Officer
